Citation Nr: 0813181	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  04-43 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease with chronic atrial fibrillation congestive heart 
failure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1958 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran was afforded a Board 
hearing, presided over by the undersigned, in July 2007.  The 
Board hearing transcript has been associated with the 
veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim for a heart disorder, specifically 
arteriosclerotic heart disease with chronic atrial 
fibrillation congestive heart failure, in October 2003.  
According to the veteran's December 2004 formal appeal, his 
cardiac problems began with an irregular heartbeat while on 
active duty.  

The veteran's claim was denied in a March 2004 rating 
decision, as his service medical records were negative for 
any complaints, treatment, or diagnosis of any chronic 
cardiac condition.  A November 2004 statement of the case, 
citing the lack of a medical nexus opinion within the 
veteran's record, upheld the prior denial.

During the veteran's July 2007 Board hearing, he testified 
that he received treatment from a private physician, Dr. H., 
from 1962 to 1966.  The veteran asserted that he was 
diagnosed with tachycardia at that time.  However, Dr. H. is 
no longer alive, and the veteran was unable to locate his 
clinical records.  The veteran then testified that he had 
received treatment from a litany of VA medical centers and 
private providers, some of which are not currently associated 
with his claims file.  According to the veteran, he received 
treatment for tachycardia from the Portland, Oregon VA 
Medical Center (VAMC) in the early 1970's.  He stated that he 
received cardiac treatment at the St. Louis Jewish Hospital 
in the late 1970's following a heart attack.  He then 
received treatment from another private physician, Dr. 
Wehrli, in the 1980's.  Although the veteran's records from 
the Social Security Administration (SSA) contain medical 
records from Dr. Wehrli, the bulk of those records were 
written within the past decade.  The veteran also noted 
treatment at North Mason Clinic, in Belfair, Washington, in 
the early 1990's.  SSA records include reports from Mason 
General Hospital beginning in approximately 1999; however, 
records from the North Mason Clinic in the early 1990's are 
not currently of record.  Finally, the veteran testified that 
he received treatment in the mid 1990's at the American Lake 
VAMC in Tacoma, Washington. 

The Board notes that it is essential that any outstanding VA 
treatment or hospitalization records be obtained and 
reviewed.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA records are constructively part of the record which must 
be considered).  On remand, the RO should obtain any private 
and VA treatment reports from the locations noted during the 
veteran's Board hearing, during the time periods provided, as 
well as any VA records not already associated with the record 
on appeal.  If any of these records do not exist, or are 
otherwise unavailable, that should be noted and associated 
with the veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
complete releases authorizing VA to request his 
medical records from the St. Louis Jewish 
Hospital (to include the late 1970's), Dr. 
Wehrli (to include recent treatment and records 
prior to and including 1999), and North Mason 
Clinic in Belfair, Washington (to include the 
early 1990's).  

After obtaining proper authorization, the AMC 
should obtain any relevant records from these 
providers that are not already of record in 
order to ensure that complete records from 
these facilities are of record.  Please see the 
January 2004 response from Dr. Wehrli's office 
indicating that any requests for records prior 
to 2001 should go to another address.  If any 
of these records do not exist or are otherwise 
unavailable, that should be noted and 
associated with the veteran's claims file.

2.  The RO/AMC should obtain the veteran's 
medical records for treatment from the 
Portland, Oregon VAMC (to include those records 
from early 1970's) and the American Lake VAMC 
(from 1990 to 2002 and from May 2006 to the 
present).  The VAMC's should conduct any 
appropriate archive searches for the older 
medical records. If any of these records do not 
exist or are otherwise unavailable, that should 
be noted and associated with the veteran's 
claims file.

3.  Thereafter, the RO should re-adjudicate the 
issue on appeal.  If 
the benefit sought is not granted, the veteran and 
his representative 
should be furnished with a supplemental statement 
of the case 
and afforded an opportunity to respond before the 
record is 
returned to the Board for further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



